UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-6682



ISAIAH HARLEY,

                                            Plaintiff - Appellant,

          and


RONALD G. BAILEY-EL; DARRELL BURRELL; VERNON
RAY; RILEY FULLER; GERRY GOUGH; EDWARD RICH;
ANDRE ADDISON; ISAAC WRIGHT; JOSEPH B; LEON
BAKER; ROBERTO P. SOLN; ANTONIO BARNETT; EL
HAMANI, Chief; JANAAL HICKS; DARRELL FORD;
KEITH ALLEN; KEMPER JENKINS; CESAR WILLIAMS
GARCIA; RONALD HAMILTON,

                                                         Plaintiffs,

          versus


WARDEN CORCORAN; JAMES SMITH, Security Chief,
Maryland    Correctional  Adjustment   Center
(Supermax),

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
00-699-S)


Submitted:   July 13, 2000                 Decided:    July 25, 2000


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.
Dismissed by unpublished per curiam opinion.


Isaiah Harley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   2
PER CURIAM:

     Isaiah Harley seeks to appeal the district court’s order dis-

missing without prejudice a complaint filed by twenty state pre-

trial detainees.     We dismiss the appeal for lack of jurisdiction

because Harley’s notice of appeal was not timely filed.

     Parties are accorded thirty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(a)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on March

22, 2000.    Harley’s notice of appeal was filed on April 25, 2000.*

Because Harley failed to file a timely notice of appeal or to ob-

tain an extension or reopening of the appeal period, we dismiss the

appeal.     We deny Harley’s motions for production of documents and

for attorney’s fees. We also deny his request for mandamus relief.

We dispense with oral argument because the facts and legal conten-




     *
       For the purpose of this appeal, we assume that the date ap-
pearing on the notice of appeal is the earliest date it could have
been given to prison officials for mailing. See Fed. R. App. P.
4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                   3
tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                       DISMISSED




                                4